Citation Nr: 0322806	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-24 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disabilities of the 
hands, shoulders, and cervical spine as secondary to the 
service-connected arthritis of the spine, low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954, from August 1955 to August 1958, and from 
August 1958 to March 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hands, shoulders, and neck on a direct basis and as secondary 
to the service-connected arthritis of the spine, low back 
strain.

In March 2001, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  There is no competent evidence of a current disability of 
the left shoulder.

2.  There is no competent evidence of a nexus between the 
current diagnoses of degenerative joint and disc disease in 
the cervical spine, gouty arthritis of the left thumb, 
degenerative joint disease of the fingers of both hands, or 
arthritis of the right shoulder and the service-connected 
arthritis of the spine, low back strain.


CONCLUSION OF LAW

Disabilities of the cervical spine and left shoulder, gouty 
arthritis of the left thumb, and degenerative joint disease 
of the fingers of both hands and right shoulder are not 
proximately due to or the result of the service-connected 
arthritis of the spine, low back strain.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet App 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the March 1999 rating 
decision, the September 1999 statement of the case, the 
November 1999 and May 2003 supplemental statements of the 
case, and a May 2001 letter.  In the March 1999 rating 
decision, although the RO denied the claim as not well 
grounded, it explained that the veteran had not brought forth 
competent evidence of a relationship between the disability 
of the hands, shoulders, and neck and the service-connected 
arthritis of the lumbar spine, low back strain.  This was 
reiterated in the September 1999 statement of the case, and 
the RO provided the veteran with the regulation that 
addresses secondary service connection.  See 38 C.F.R. 
§ 3.310(a) (stating that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected).  In the June 2003 supplemental 
statement of the case, the RO explained that there was no 
medical evidence that the veteran had a current left shoulder 
condition and that there was no evidence to show that gouty 
arthritis of the left thumb, degenerative joint disease of 
the fingers of both hands, or arthritis of the right shoulder 
is related to or has been aggravated by the service-connected 
arthritis of the lumbar spine, low back strain.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed to substantiate his claim. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
May 2001 letter, the RO informed the veteran that it must 
make reasonable efforts to help him get evidence necessary to 
support his claim and that the veteran must provide it with 
enough information about those records so that VA could then 
request them from the person or agency that has the records.  
The RO noted that it was still his responsibility to make 
sure that these records were received by VA.  In the May 2001 
letter, the RO attached VA Forms 21-4142, Authorization and 
Consent to Release Information to VA, and told the veteran 
that he should complete one form for each doctor or hospital 
from where he had received treatment and that VA would seek 
to obtain these records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO had obtained the veteran's service 
medical records from the National Personnel Records Center 
when he filed an earlier claim for compensation.  During this 
appeal period, the RO requested numerous medical records from 
private physicians and hospitals.  These letters were sent 
out in October 2001.  Some of the records were received, and 
the RO informed the veteran in a June 2002 letter that it had 
not received medical records from three private physicians 
and one hospital and that it had sent out "second 
request[s]" for these records.  Additionally, in a March 
2003 letter, the RO informed the veteran that there was a 
delay in obtaining his records from "Bayne Jones ACH."  In 
the June 2003 supplemental statement of the case, the RO 
informed the veteran that it had not obtained medical records 
from two private physicians and one hospital.  Thus, the 
veteran was notified of the specific medical records that VA 
had not obtained and was provided an opportunity to obtain 
the records himself.  He did not submit any additional 
records following the issuance of the June 2003 supplemental 
statement of the case.  Instead, he submitted a VA Form 21-
4138, Statement in Support of Claim, stating that he wished 
to waive the 60-day period and have the case sent to the 
Board.  Finally, in accordance with its duty to assist, the 
RO had the veteran undergo a VA examination related to his 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he is having problems with his 
hands, shoulders, and neck secondary to the service-connected 
low back disorder.  

A February 1996 VA examination report shows that the veteran 
reported he was being treated for degenerative arthritis and 
gouty arthritis.  He complained of pain in the neck and 
shoulders, which he attributed to arthritis, and that this 
had been worse since the late 1970's.  The examiner noted 
that the veteran had some tightness and tenderness over the 
trapezius muscle of the shoulders and the upper back.  He 
entered a diagnosis of degenerative bone and disc disease in 
the mid and lower cervical spine on x-ray.

A February 1996 VA examination report shows that the examiner 
stated that the veteran had full range of motion of the upper 
extremities and that the shoulders appeared normal.  He added 
that the veteran's strength was normal bilaterally, as well 
as reflexes.  An x-ray of the left hand shows possible gouty 
arthritis.  The examiner entered a diagnosis of gouty 
arthritis in the left hand.  

A November 1998 VA examination report shows that the veteran 
reported he had arthritis in multiple joints, including the 
shoulders and hands.  The examiner noted that he had reviewed 
the veteran's medical records.  Following examination, he 
stated that the veteran's neck, hand, shoulder, and other 
arthritic changes and joint problems were not secondary to 
the service-connected lower back problem.  

In an April 1999 letter, Dr. RDS stated that the veteran had 
been seen at the clinic from 1994 to 1997 and had been 
treated for arthritis.  In an October 1999 letter, that same 
physician stated that the veteran had been seen that month 
for joint pains in the shoulders and hands and that x-rays 
were consistent with mild arthritis. 

December 1999 VA x-rays of both hands show that the veteran 
had areas in the left hand in the first metacarpal head 
suggestive of a gouty arthritis.  The radiologist stated that 
the veteran had degenerative joint disease of the fingers of 
both hands.  He noted that there were old healed injuries of 
the fifth metacarpal bilaterally.  X-rays taken at that time 
of the right shoulder show mild arthritic changes.  

Private medical records from various physicians show 
treatment for disabilities not related to veteran's claim for 
VA benefits.

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
2002), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected. 
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2002).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for disabilities of 
the hands, shoulders, and cervical spine as secondary to the 
service-connected arthritis of the spine, low back strain.  
There is competent evidence that the veteran has been 
diagnosed with degenerative joint and disc disease in the 
cervical spine, gouty arthritis of the left thumb, 
degenerative joint disease of the fingers of both hands, and 
arthritis of the right shoulder.  However, no medical 
professional has provided an opinion that any of these 
diagnoses are proximately due to, the result of, or have been 
aggravated by the service-connected arthritis of the lumbar 
spine, low back strain.  In fact, there is evidence to the 
contrary.  In the November 1998 VA examination report, the 
examiner stated that the veteran's neck, hands, and shoulders 
were not related to the service-connected low back disorder.  
There is no competent evidence to refute this determination.

While the veteran asserts that there is a causal relationship 
between the diagnoses of degenerative joint and disc disease 
in the cervical spine, gouty arthritis of the left thumb, 
degenerative joint disease of the fingers of both hands, and 
arthritis of the right shoulder and his service-connected low 
back disorder, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render opinions regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992).  Thus, his assertions cannot 
establish a nexus between the current disabilities and his 
service-connected disorder.

Additionally, the Board notes that the veteran claimed he had 
arthritis in both shoulders.  While there is competent 
evidence of a diagnosis of arthritis of the right shoulder, 
there is no competent evidence of a current left shoulder 
disorder.  Therefore, without competent evidence of a current 
left shoulder disorder, service connection cannot be granted 
for such disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for disabilities of the hands, shoulders, 
and cervical spine as secondary to the service-connected 
arthritis of the spine, low back strain, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for arthritis of the hands, shoulders, and 
cervical spine as secondary to the service-connected 
arthritis of the lumbar spine, low back strain, is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

